  Case: 2:19-cv-02006-MHW-EPD Doc #: 30 Filed: 09/10/19 Page: 1 of 3 PAGEID #: 319



LAW OFFICE OF MICHAEL L. FRADIN
Michael L. Fradin, Esq.
8401 Crawford Ave. Ste. 104
Skokie, IL 60076
Telephone: 847-986-5889
Facsimile: 847-673-1228
Email: mike@fradinlaw.com


Attorney for Plaintiff
 IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF OHIO,
                            EASTERN DIVISION


WILLIAM BURKE,                             Case No. 2:19 cv 2006
                     Plaintiff,                  RESPONSE TO SHOW CAUSE ORDER
     v.
                                           Judge: Hon. Michael H. Watson
JAMES ALEX FIELDS JR.,
VANGUARD AMERICA, ANDREW                   Magistrate Elizabeth A. Preston Deavers
ANGLIN, GREGORY ANGLIN,
DAILY STORMER, MOONBASE
HOLDINGS, LLC, MORNING STAR
MINISTRIES USA, INC., ANGLIN &
ANGLIN, LLC, ROBERT RAY,
MATTHEW HEIMBACH, THE
TRADITIONALIST WORKER PARTY,
JASON KESSLER, PROUD BOYS,
RICHARD SPENCER, NATIONAL
POLICY INSTITUTE, DAVID DUKE,
NATIONALIST FRONT, AUGUSTUS
SOL INVICTUS, HONORABLE
SACRED KNIGHTS, JOHN DOE 1-
1000 AND JANE DOE 1-1000,
                     Defendants.


             PLAINTIFF’S RESPONSE TO SHOW CAUSE ORDER

             Now comes Plaintiff and for his RESPONSE TO SHOW CAUSE ORDER,

states as follows:
      1. Plaintiff is diligently working to serve the remaining unserved defendants and seeks an

          additional 90 days to do so.
    Case: 2:19-cv-02006-MHW-EPD Doc #: 30 Filed: 09/10/19 Page: 2 of 3 PAGEID #: 320



       2. Some of the causes of action have a two year statute of limitations (negligence and 42

            USC § 1985) and, therefore, Plaintiff would be unduly prejudiced by a dismissal order.

       3. Plaintiff’s counsel is a solo practitioner and experienced a personal matter after the filing

            of the Complaint that took a substantial amount of Plaintiff’s counsel’s time after the filing

            of this suit and limited the time he could devote to locating the Defendants.

       4. Plaintiff’s counsel is confident that if Plaintiff is granted an additional 90 days, additional

            Defendants will be served.

       5. The prejudice to defendants, all of whom, upon information and belief, are currently

            defendants in other suits related to their involvement with the Unite the Right Rally, would

            be minimal if any.

       6. There will be substantial prejudice to the Plaintiff if the unserved defendants are dismissed

            from the suit, even though it would be without prejudice, since many of the claims against

            those Defendants might be time-barred upon refiling.

       7. Proud Boys were served on August 26, 2019 and, therefore, Proud Boys should not be

            dismissed.

       8. Private detectives have attempted personal service on Gregory Anglin and Vanguard

            America and have indicated that they are confident that they have addresses at which they

            will be able to serve them.

       9.   Plaintiff’s counsel is working diligently to locate and serve the remaining defendants and

            is working with private detectives, counsel from other cases involving the same

            defendants, and other research tools to locate the remaining unserved defendants.

       10. This is a particularly difficult case to locate the defendants, since many of them have been

            subject to a significant amount of press coverage since the Unite the Right Rally, and some

            of the coverage indicates that some of the defendants are in hiding.
2
    Case: 2:19-cv-02006-MHW-EPD Doc #: 30 Filed: 09/10/19 Page: 3 of 3 PAGEID #: 321



       11. Plaintiff filed his First Amended Complaint on September 9, 2019. Justice, equity, and

           fairness favor this Court providing Plaintiff an additional amount of reasonable time to

           locate and serve the unserved defendants.

       12. “The requirements of Rule 4 should be liberally construed when the defendant is not

           prejudiced.” Gottfried v. Frankel, 818 F.2d 485, 493 (6th Cir. 1987). Here, the prejudice

           of a dismissal would fall on the Plaintiff and there would be no undue prejudice to the

           defendants by extending the time to effectuate service.

       13. Rule 4 provides this Court with discretion to extend the time to effectuate service even

           without good cause. See Stewart v. Tenn. Valley Auth., 238 F. 3d 424, 2000 WL 1875749

           at 1 (6th Cir. Nov. 21, 2000). See also Wise v. Department of Defense Doc #7, C-3-97-551

           (S.D. Ohio Mar. 19, 1999).

       Wherefore and for the reasons set forth above, there is good cause to permit an additional 90

days to serve the remaining unserved defendants. As noted above, good cause is not required and this

Court has discretion to extend the time even without a showing of good cause. Plaintiff’s counsel’s

declaration is attached and incorporated herein.

                                                                                  s/ Michael L. Fradin
                                                                                  Attorney for Plaintiff

                                                           LAW OFFICE OF MICHAEL L. FRADIN
                                                                         Michael L. Fradin, Esq.
                                                                    8401 Crawford Ave. Ste. 104
                                                                               Skokie, IL 60076
                                                                       Telephone: 847-986-5889
                                                                        Facsimile: 847-673-1228
                                                                    Email: mike@fradinlaw.com




3
